Opinion issued July 28, 2011.

 
 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-01100-CR
____________
 
TERRENCE HOWARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause No. 1216673
 
 

MEMORANDUM
OPINION




              Appellant,
Terrence Howard, attempts to appeal his September 16, 2010 conviction for aggravated
robbery.  Under Texas Rule of Appellate
Procedure 26.2(a), a notice of appeal was due on or before October 18, 2010.  See
Tex. R. App. P. 26.2(a).  Appellant filed his notice of appeal on November
15, 2010, which is 28 days beyond the deadline. 
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
          Because the notice of
appeal in this case was untimely, we have no basis for jurisdiction over this
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.  See Tex.
R. App. P. 25.2(d), 42.3(a), 43.2(f). 
We dismiss all pending motions as moot.
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Sharp and Brown. 
Do not publish.   Tex.
R. App. P. 47.2(b).